AO 472 (Rev.Case    6:18-cr-00048-JDL
            11/16) Order of Detention Pending Trial   Document 21 Filed 11/26/18 Page 1 of 1 PageID #: 49
              DATE              11/26/2018                                CASE NUMBER 6:18-CR-00048-RWS
          LOCATION              Tyler
             JUDGE              JOHN D. LOVE                              UNITED STATES OF AMERICA
          DEP. CLERK            S. Baum                                   V.
       RPTR/ECRO                S. Baum                                   JORGE FERNANDO MERCADO
            USPO                  A
    INTERPRETER                f\ ilfoIfMA. (XJA                               f V
      START TIME                  1C A f                                   if
        END TIME                 iO yf)
                                                                                Indictment Unsealed all dfts       Interpreter
                                                                                Indictment Unsealed this dft
                                                                                only
                                      INITIAL APPEARANCE/PLEA TO INFORMATION
[      Initial Appearance called on information                   0" Initial Appearance held
       Dft Appears with counsel                                        Dft Appears without counsel

       Date of Arrest:                                                 Dft s first appearance with counsel

       Dft advised of charges                                          Dft advised of right to counsel
       Dft advised of maximum penalties                           i    Dft advised of right to remain silent
       Dft request appointed counsel, is sworn &                       Court finds Dft eligible and appoints:
       examined re: financial status
       Gvt Oral Motion for Detention                                   Gvt Oral Motion for Continuance of Detention Hearing

       Order of Conditions of Release                                  Bond set

       Waiver of Detention                                             Waiver of Indictment

       Order of Temporary Detention

       Order of Detention

                                                       PLEA TO INFORMATION
       pit placed under oath                                            Dft physically/mentally ready

E JPft received copy of charges                                         Dft discussed charges with counsel
  /
QJ Charges read                                                         Dft waived reading of charges

       Consent to plead before US Magistrate Judge
      y
       No pressure to plead                                        m
                                                                   i    Factual Basis established

m/                                                                      Court finds plea voluntary, knowledgeable and that it
       Dft enters a guilty plea to all counts                      G    has a basis in fact
       Plea Agreement accepted and filed                                Elements of Offense
      /
    / Dft remanded to the custody of the US Marshal                     Dft continued on bond
